DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Election/Restrictions
Claims 1-24 and 33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 7/11/19.  As set forth previously, the requirement is still deemed proper and is therefore made FINAL.
Response to Amendment
The declaration under 37 CFR 1.132 filed 11/11/21 is insufficient to overcome the rejection of claims 25-32 based upon the 112a enablement rejection as set forth in the last Office action because of the following reasons.
It is noted that the assignee, LifeQ Global Limited, is an academic and research partner of Stellenbosch University, of which David Douglas van Niekerk is an employee and therefore the declaration is not by a dis-interested third party.
The arguments in the declaration are not commensurate in scope to the claimed limitations.  Specifically claim 25 only contains three elements to calculate the physiological load--a motion sensor and a heart rate sensor used with some arbitrary and vaguely claimed “dynamic heart rate model”, to estimate the physiological load. From that physiological load, a calculation is performed to estimate the relative contribution of each of the different biochemical energy systems to the instantaneous load.
The arguments in the declaration do no discuss how only a heart rate sensor and motion sensor are used with the model, and what specific dynamic heart rate model is used, to estimate the physiological load. 
The arguments do not discuss how only those three claimed elements are further used to estimate the relative contribution of each of the different biochemical energy systems to the instantaneous load.

Paragraph 9 (and 12) of the declaration states that blood lactate measurements and heart rate, or lactate concentration and mass of the person, are used to calculate Qg(t), but the claimed invention does not contain any reference to blood lactate measurements or mass of the person.

Paragraph 12 of the declaration states that Qr can be determined from oxygen consumption or a combination of heart rate and body measurements, but the claimed invention does not contain any reference to oxygen consumption or body measurements.

Paragraph 15 of the declaration does not specifically point out the errors in the examiner’s findings in the non-final office action (5/11/21) of why the applicant’s arguments of 4/21/21 are not persuasive.

The declaration does not address the examiner’s 112a enablement rejection in regards to how the system is used during different activities and whether different models and/or equations must be used for different activities, such as resting, walking, running, etc.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 25-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

The disclosure fails to state or teach one of ordinary skill in the art the exact way to calculate and determine the relative contribution of the different biochemical energy systems to the instantaneous physiological load using a processor, by using the measured heart rate signal and motion signal, by applying an ordinary differential equation model, in combination with the other elements/functions set forth in the claims.  Without this disclosure, one skilled in the art cannot practice the invention without undue experimentation because of the number of operational parameters in the process/apparatus and uncertainty of the nature of the invention as to the exact way to compute the relative contribution of each of the different biochemical energy systems to the physiological load.
The disclosure relates to a cursory explanation of a system capable of calculating the relative contribution of each of the different biochemical energy systems to the physiological load estimate using some undefined ordinary differential equation (ODE), undefined models, and undefined equations. It is unclear how a person having ordinary skill in the art would arrive at the relative contributions for each of the biochemical energy systems (e.g. phosphagens, anaerobic, and aerobic) by segmenting the physiological load estimate using this ODE model.
The disclosure does not describe how the relative contribution of each of the systems is calculated, how the model is used with different activities (such as running, jogging, walking, riding a bike, lifting weights, etc.), and how the segmentation of estimated instantaneous actively level in terms of the different biochemical energy systems is performed. 
Due to the lack of an enabling specification and lack of direction provided by the inventor for calculating and determining the relative contribution of the different biochemical energy systems to the instantaneous physiological load using a processor, by using the measured heart rate signal and motion signal, by applying an ordinary differential equation model, several questions arise as to how to make and/or use the invention, such as:  
How are specification equations 1 and 2 used to calculate the relative contribution of each of the different biochemical energy systems to the physiological load estimate?  Are there additional equations that must be used or determined?  How are the constants and variables determined for these additional equations?
Are the heart rate sensor and motion sensor used with the ODE while determining the relative contribution?  How?  What specific equation is used with the heart rate sensor and motion sensor and what information is outputted from that equation/algorithm to determine the relative contribution of each system?
What specific ODE model is used to calculate the relative contribution of each different system?  What are the inputs and outputs?  Are there any variables? What is specifically done with the ODE model to arrive at the relevant contributions for each different system?
Does each different activity, such as running or strength training require a different equation to calculate the relative contribution?  And how does the system determine which is activity is occurring?
How does the system and method determine the relative contribution of the different systems due to different activities, such as running, jogging, cycling, cross fit, strength training, etc.?
How are the alactic anaerobic, lactic anaerobic, and aerobic respiration contributions each separated out and determined?
The specification in paragraph 31 states that “[I]t is possible to model these processes mathematically to produce estimates for the activity of each of these processes at different times and different physiological loads”.  
How many different models must be provided? Does each different activity require a different model?  What does each model use as inputs, constants, and variables?   What are the outputs?
One example of many showing the state of the prior art, the level of ordinary skill and predictability, and necessary detail needed to enable someone skilled in the art to make and/or use a wearable system with heart rate and acceleration sensors is publication number 2014/0141937 that describes using heart rate and motion to determine an anaerobic threshold and describes equations with variables and constants to determine the threshold.

Since there are numerous questions as to how the invention is made and/or used, since no or little amount of direction or guidance was presented, since other systems and methods describe in detail how to provide a wearable device to calculate health parameters, and/or since one skilled in the art cannot practice the invention without undue experimentation (as seen by the above questions, lack of guidance of the specification, incorrect equations in the specification, and/or unknown additional equations and variables) because of the number of operational parameters in the process/apparatus that are needed to determine the relative contribution of the different biochemical energy systems to the instantaneous physiological load using a wearable device, with heart rate signals and motions signals by applying an ODE model, one skilled in the art to which it pertains is not enabled to make and/or use the invention of the subject matter presented in the claims.  

Claims 25-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while “maybe” being enabling for measuring and determining blood lactate levels, mass of the person, oxygen consumption, and body measurements of the person to determine the physiological load and/or relative contribution of the different biochemical energy systems to the instantaneous physiological load, in combination with the other elements or functions in the claim(s), does not reasonably provide enablement for determining the physiological load and/or relative contribution of the different biochemical energy systems to the instantaneous physiological load using only a heart rate signal, a motion signal, and a dynamic heart rate model.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
The declaration of David van Niekerk specifically mentions in paragraphs 9 and 12 that in order to determine the physiological load and different biochemical energy systems that a heart rate signal, motion signal, and dynamic heart rate model alone are not enough for the determination.  The determination must also include blood lactate measurements and/or mass of the person to determine Qg(t) and oxygen consumption or body measurements to determine Qr.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are not persuasive.
The applicant’s arguments and declaration are not persuasive as discussed above in the Response to Amendment section. The examiner has added a further 112a rejection in view of the applicant’s arguments in the declaration of 11/11/21. In addition, the applicant has not addressed the questions set forth in the 112a enablement rejection.
The argument that the specification discloses to a person of ordinary skill in the art the exact way to calculate and determine the relative contribution of different biochemical energy systems to the physiological load using a processor, by using the measured heart rate signal and motion signal, by applying an ordinary differential equation model is not persuasive.
The specification only provides two equations that a PHOSITA must somehow use to figure out how to calculate the relative contribution of different biochemical energy systems to the instantaneous physiological load.  Of those two equations, equation 2 on page 13 is now said to be incorrect.
In addition, the applicant’s arguments (4/21/21) contain numerous additional equations, variables, constants and parameters (i.e. equations 3-8 on pages 11-13 of the arguments, etc.) that somehow must be known, figured out, and used by a PHOSITA to calculate the relative contribution of different biochemical energy systems to the instantaneous physiological load.  These arguments lend support and evidence that one skilled in the art cannot practice the invention without undue experimentation because of the number of operational parameters (and unknown equations/parameters not set forth in the disclosure) in the process/apparatus.  
Somehow a PHOSITA must know to substitute equation 1 into equation 2 (which is/was incorrect) to get equation 3 “sHR’(t) = k2 ( kl (MA) + rHR - sHR)”, determine a constant K4 and know the linear equation to come up with equation 5 “PL = k4 MA”, that is then inserted back into equation 3 to get equation 6 “sHR’(t) = k2 ( kl (PL/k4) + rHR - sHR)”.  Equation 6 must then be rearranged to get equation 7 to determine estimates for PL “PL = K4 * (sHR’(t)/k2 + sHR - rHR) / kl”.  From there, equations from the non-referenced Moxnes et al models must be used that describe how the segmenting of the total power consumption is accomplished to get the contribution of the different energy systems.  

    PNG
    media_image1.png
    432
    800
    media_image1.png
    Greyscale

Step three then uses a probabilistic framework/HMM to determine K4 (which is not discussed in the specification) to determine K4 for different exercises.
Due to the extended explanation in the applicant’s arguments, the amount of variables and equations not provided in the specification that are necessary to perform calculations/determination in the claimed apparatus, and/or lack of direction of the specification, one skilled in the art cannot practice the invention without undue experimentation because of the number of operational parameters (and additional equations/parameters not set forth in the disclosure) in the process/apparatus that are needed to determine the relative contribution of the different biochemical energy systems to the instantaneous physiological load using a wearable device, with heart rate signals and motions signals by applying an ODE model, and therefore one skilled in the art to which it pertains is not enabled to make and/or use the invention of the subject matter presented in the claims.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to George Robert Evanisko whose telephone number is (571)272-4945.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/George R Evanisko/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        1/25/22